Case: 19-20619      Document: 00515309939         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 19-20619                            February 13, 2020
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
ALEJANDRO PEDRAZA, on behalf of the Estate of Joel Saulsberry,

              Plaintiff - Appellant

v.

MALLINCKRODT ENTERPRISES, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-1504


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.